 

Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT, dated as of March 7, 2016, by and between
Interactive Motion Technologies Inc., a Massachusetts corporation (the
“Borrower”), and Bionik Laboratories Corp., a Delaware corporation (the
“Lender”).

 

WHEREAS, the Borrower and the Lender are parties to that Agreement and Plan of
Merger, dated as of March 1, 2016, pursuant to which the Lender will acquire the
Buyer, subject to the terms and conditions thereof (the “Merger Agreement”); and

 

WHEREAS, subject to the limitations set forth herein, the Lender wishes to loan
to the Borrower $68,750 (the “Loan”), on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties agree as follows:

 

1.                  The Loan. Subject to the terms and conditions herein, on the
date hereof, the Lender shall loan to the Borrower, and the Borrower shall
borrow from the Lender, $68,750. All payments of principal, interest and other
amounts payable hereunder shall be made in United States dollars, in immediately
available funds to the Lender, without set-off, recoupment, counterclaim or
deduction of any kind.

 

2.                  Maturity. Unless maturity is accelerated as provided herein,
the Loan shall be repaid in full upon the earliest date on which the (i) Merger
Agreement is terminated by either party for any reason or (ii) merger
contemplated in the Merger Agreement becomes effective under applicable law (the
date of the earliest of the foregoing being referred to as the “Maturity Date”).

 

3.                  Interest. The Borrower shall pay interest on the outstanding
principal amount of the Loan, from and including the date hereof, on the
Maturity Date, at a rate equal to 6% per annum. Interest shall be payable in
cash or, upon an Acquisition Transaction, payable pursuant to Section 4 hereof.

 

4.                  Conversion on Acquisition Transaction. In the case of
Section 2(ii), then the Loan (the outstanding aggregate principal and accrued
interest) shall be converted into or credited towards or applied to the
consideration paid or payable by the Acquiror to the Borrower in respect of such
transaction. The amount of accrued interest shall be calculated as of the date
such transaction closes.

 

5.                  Security Interest. As security for the payment and
performance of the Loan, the Borrower hereby grants to the Lender a lien and
continuing security interest in and to the following property of Borrower,
wherever located, and whether now owned or hereafter acquired or arising:
intellectual property, including, but not limited to all patents; accounts;
chattel paper; goods, including all inventory and equipment and any accessions
thereto; instruments, including promissory notes; investment property;
documents; deposit accounts; general intangibles, including payment intangibles
and software; to the extent not listed above, all other personal property; and
to the extent not listed above as original collateral, proceeds and products of
the foregoing (collectively, the “Collateral”).

 



 

 

 

6.                  Events of Default. Upon the failure by the Borrower to make
a payment when due of any principal or interest on the Loan (an “Event of
Default”), the Lender may declare the Loan, all interest thereon and all other
amounts then outstanding hereunder to be, whereupon the same shall be
immediately due and payable, without presentment, demand, protest or further
notice of any kind, the same being hereby expressly waived by the Borrower. In
any such case, the Lender may immediately exercise any remedies available to the
Lender under applicable law.

 

7.                  Miscellaneous. This Agreement shall be binding upon and
inure to the benefit of both parties hereto and their respective successors and
assigns. This Agreement may not be assigned by the Borrower without the prior
written consent of the Lender. If any provision of this Agreement shall be held
to be invalid or unenforceable, in whole or in part, neither the validity nor
the enforceability of the remainder hereof or thereof shall in any way be
affected. No provision of this Agreement may be amended or waived without the
prior written consent of the Lender and the Borrower.

 

8.                  Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of New York.

 

9.                  Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10.                No Waivers. No failure or delay by the Lender in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

 

11.                Counterparts; Integration. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire Agreement and understanding between the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

 

12.                Further Assurances. The Borrower agrees that so long as the
Loan is outstanding, it will, or will cause the appropriate person to, sign,
file, authenticate and authorize the signing, filing and authenticating of, such
financing statements and other documents (and pay the cost of filing and
recording the same in all public offices reasonably deemed necessary by the
Lender), and do such other acts, as the Lender may reasonably request to
establish and maintain a perfected and valid security interest in the Collateral
free and clear of all other claims and liens, except liens this Agreement
contemplates or such other liens the Borrower is subject to that are
specifically senior to the Lender’s other loans to the Borrower as of the date
hereof.

 

2 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 



The Borrower:   The Lender:               Interactive Motion Technologies Inc.  
Bionik Laboratories Corp.                           By: /s/ JULES FRIED   By:
/s/ LESLIE MARKOW     Name:  Jules Fried     Name:  Leslie Markow    
Title:  Chief Executive Officer     Title:  Chief Financial Officer  



  



3 

